I wish I could begin
this address on a more optimistic note, but since we
last convened at the General Assembly one year ago,
many dramatic and disconcerting events have occurred
on the world stage. I refer in particular to the
indiscriminate and brutal terrorist attacks on civilians
all over the world: in Russia, Spain, Iraq, Israel, Saudi
Arabia, Indonesia and many other countries. I refer to
the targeting of children and their parents at schools,
on buses and on aeroplanes. I refer to the almost daily
bomb blasts on busy city streets, in marketplaces and
in residential apartment buildings. I refer to the sadistic
pride and relish with which terrorists have been filming
the shooting, throat-slashing and decapitation of their
victims.
The purposeful torture and killing of civilians is
one of the basest forms of human barbarity. It is a
crime against humanity, along with ethnic cleansing
and genocide. Unfortunately, terrorism is not
disappearing from the news headlines of the twenty-
first century. Instead, it is becoming the principal
method of warfare used by disaffected groups seeking
to achieve their political ends and to blackmail national
Governments. Nothing can justify the use of such
means. Any seemingly noble ends can only be
discredited by using terrorism to further them.
Frequently, countries facing terrorist attacks have
been using vastly superior military capabilities to strike
hard at real or perceived terrorist targets. Too often,
however, those strikes have had an undesirable side
effect of their own: the further wounding and killing of
civilians and the additional destruction of property.
Such strikes have done nothing to diminish the deep-
seated feelings of resentment of disaffected
populations. The events of the past few years, and
indeed of the past few decades, point to the stark and
sobering reality that the military option alone has not
been effective in rooting out terrorism and that
terrorism has not been an effective means for achieving
political aspirations and goals.
Such never-ending cycles of killing and mounting
mutual hostility will cease once and for all only when
the parties involved forsake the use of violence. In the
Middle East, Latvia views the road map for peace as
the only feasible means of obtaining a cessation of
hostilities between Israelis and Palestinians. My
country encourages the interested parties to do their
utmost to de-escalate tensions and resume the peace
process.
In Iraq, the United States-led coalition forces
have handed over power to an interim Government, but
security problems are hampering the reconstruction of
the country and threaten the viability of free and fair
elections this coming January. The transition in Iraq
will require continued international assistance, and I
encourage the United Nations to assume an active role
in that regard.
Afghanistan is due to experience its first ever
elections next month. Latvia hopes that the historic
event will not be derailed by violent attempts to disrupt
the democratic process in that country. Latvia is ready
to continue supporting international efforts to provide
peace and security in both Afghanistan and Iraq.
Ten years after the human catastrophe in Rwanda,
we are again confronted with the systematic rape,
torture and killing of civilians, in the Darfur region of
the Sudan. Those crimes have occurred on such a wide
scale that they might be classifiable as ethnic cleansing
and genocide. Latvia welcomes the mediation efforts of
the African Union and encourages all parties involved
to ensure that no further harm comes to the civilians of
the region. My country supports Security Council
resolution 1564 (2004) of 18 September, which urges
the Sudanese Government to act decisively to stop the
violence.
The United Nations faces the prospect of
establishing a new peacekeeping mission in Sudan, in
addition to the 17 field operations already on the
ground. During the past few months alone, two new
Missions were established, in Burundi and Haiti, while
a third was expanded in CÙte díIvoire. The United
Nations peacekeeping budget for next year may nearly
double as a result.
Latvia is deeply committed to the United Nations
and to effective multilateralism as a central element of
United Nations activities. Latvia believes that the
United Nations must maintain its crucial role in the
mediation of international disputes and that Member
24

States must summon the collective political will to
support the United Nations as a truly credible force for
peace.
The Security Council has been the principal
forum in which the countries of the world deliberate
together on matters of peace and security. Latvia
believes that the Open-ended Working Group on
Security Council Reform must continue its activities
and come forth with proposals on how to make the
Council more representative of todayís political and
economic realities, how to provide the Council with
greater legitimacy and how to render it more effective.
A serious debate should be continued regarding the
enlargement of the number of permanent and non-
permanent members of the Security Council. Countries
such as Japan or Germany can and should play an
increasingly stronger role in this framework in view of
their substantial contribution to United Nations
activities and commitments.
Proposals for enhancing coordination between the
General Assembly, the Economic and Social Council
and the Security Council have made little progress.
Overlapping mandates and the duplication of efforts
continue to reduce the efficiency of the United Nations.
The economic and social programmes of the United
Nations need to be reformed, as well. For example,
why are the issues of the Economic and Social Council
reviewed four times a year, when twice a year might be
sufficient? Combined with the restructuring of the
Economic and Social Council's functional
commissions, such a reduction of redundancy in the
review process could free up vital financial and human
resources for important economic and social
development programmes in the developing countries
that need them most.
Latvia recognizes the important role of the United
Nations and other international organizations in
promoting worldwide development and reducing
poverty. Having regained its independence only 13
years ago, Latvia is gradually completing the transition
from a receiving to a donor country. We are grateful for
the valuable assistance that the United Nations
Development Programme (UNDP) has provided to our
country since 1993, and we are pleased that UNDP has
extended its mandate until the end of 2005. Although
the amount that Latvia is contributing to worldwide
development assistance is not very large at the
moment, we are committed to allocating no less than
one third of 1 per cent of our gross national product to
development assistance by 2006, as required of all the
European Union's member States.
Latviaís priority areas for development
cooperation centre around the promotion of democratic
and civil societies, economic development,
environmental protection and other issues in the
countries neighbouring the European Union,
particularly Belarus, Georgia, Moldova, Russia,
Ukraine and Uzbekistan, to name some of the countries
to which Latvia has already provided bilateral technical
assistance.
Latvia is eager to reduce the divides between the
developed and the developing world. The industrial
society into which we were born has been
characterized by the heavy machinery and tools that
have marked human progress over the last two
centuries. Now this society is evolving into an
information and knowledge society, with innovation as
an important engine of growth. Latvia has been
actively involved in the United Nations World Summit
on the Information Society (WSIS) and considers it an
honor to chair the Preparatory Committee of the
second phase of the Summit, which will take place in
Tunis in November 2005. The WSIS process should be
an integral part of the international community’s efforts
to eradicate poverty as outlined in the Millennium
Development Goals, which will be reviewed
periodically until 2015.
Although the delegations here today come from
many different backgrounds, practice different faiths
and speak different languages, all of us in this room
share the same desire to make our world a better,
cleaner, more peaceful and more prosperous place to
live in. We share a world view on what it means to be a
human and on the inherent value of each human life.
The more we strive to enshrine such values as
tolerance, compassion and mutual respect, the more
human and the more humane our societies will become.